Citation Nr: 1400042	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic low back disability, claimed as residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the San Diego, California, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic low back disability (claimed as residuals of a low back injury).  The agency of original jurisdiction over the present appeal is the Atlanta, Georgia, VA Regional Office (RO).

In August 2013, the Veteran and his representative, appeared at the RO to present evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran and his representative if any further action on their part is required.


REMAND

The Veteran contends that his current low back disability, shown in post-service private medical records to be degenerative disc disease, facet arthropathy, and stenosis of the lumbosacral spine with radiculopathic involvement, status post lumbar decompression surgery, is the result of a back injury that occurred in the summer of 1971 after an accidental fall in service, in which he fell a distance of approximately 50 feet from a climbing pole.  He states that he continued to experience chronic low back pain ever since this injury.  He submitted a May 2013 witness statement from his spouse, who reported that she knew him personally since 1973 and that she noticed that he displayed outward signs of having chronic low back pain throughout the entire time that she has known him.
The Board notes that the Veteran has not yet been provided with a VA medical examination to obtain a nexus opinion addressing the likelihood that his current low back disability is related to his period of active duty.  VA's duty to assist claimants seeking VA benefits includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this particular case, the Veteran's post-service medical records objectively establish the current existence of chronic low back disability; the Veteran's oral and written testimony of having sustained a low back injury in service constitutes evidence of an in-service injurious event; and the account of the Veteran regarding continuity of painful low back symptoms since service and the written testimony of his spouse that she witnessed observable outward signs of the Veteran's chronic low back pain proximate to his period of active duty indicate that his current low back disability may be related to the reported in-service injury event.  However, as there is no nexus opinion addressing the likelihood that his current low back disability was related to active duty, the case should be remanded to the RO/AMC so that the Veteran may be scheduled for a medical examination by the appropriate clinician in order to obtain such an opinion.  

In addition, documents associated with the Veteran's claims file indicate that in 2006 he had applied for Social Security Administration (SSA) disability benefits, although there is no indication of SSA's final disposition regarding the merits of the Veteran's SSA benefits claim, much less any medical records that SSA reviewed in relation to this claim.  Given that the clinical evidence of record indicates that the Veteran's predominant disabling condition is his chronic low back disorder, these outstanding SSA medical records may have relevance to the current claim on appeal.  Therefore, on remand, the RO/AMC should undertake the appropriate actions to contact the SSA and attempt to obtain copies of the medical record considered by the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010): as long as a reasonable possibility exists that outstanding medical records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  See also Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. Brown, 11 Vet. App. 163 (1998): VA's duty to assist includes a duty to obtain SSA records, whether the issue involves service connection or increased ratings.  

The Board further notes that, at the August 2013 hearing, the Veteran testified that he received his current treatment for his low back disability at a private medical facility identified by him as Emory Hospital.  A review of his claims file, including his file as it appears on the VBMS and Virtual VA electronic information databases, shows that no medical records from Emory Hospital are presently associated with the evidence.  When reference is made by a claimant to pertinent private medical records, VA is on notice of their existence and has a duty to assist the claimant in developing his or her claim by attempting to obtain the referenced private medical records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand, the RO/AMC should also conduct the appropriate actions to obtain copies of the records of the Veteran's treatment for his back disability at Emory Hospital.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO/AMC for the following action:

1.  After contacting the Veteran and inquiring about all sources of his treatment for his low back disorder (both private and VA) and obtaining the appropriate waivers, the RO/AMC should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment, which have not yet been associated with the evidence.  These records should include, but are not limited to, those pertaining to his treatment at Emory Hospital.  All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  The RO/AMC should contact the SSA and request to be provided with copies of the Veteran's medical records in the SSA's possession pertaining to his claim for SSA disability benefits.  Copies of all documented attempts by VA to obtain these outstanding SSA medical records and SSA's responses to these queries must be associated with the Veteran's claims file.  If no such records are available, the SSA should provide to VA a written response presenting the official reason/reasons why these records are unavailable.

3.  Then, schedule the Veteran for an appropriate VA examination in connection with the claim for service connection for a chronic low back disability.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2013).

The examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  Then, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician should present an opinion as to the following:

Given the state of the Veteran's low back disability as presented in his post-service medical records, is its level of progression and advancement consistent with the clinical residuals of an old back injury dating back to his time of military service in 1971, such that it is as likely as not that the Veteran's current low back disability is related to, or had its onset during active duty?  (For purposes of rendering this opinion, the opining clinician should assume as true the Veteran's account of accidentally falling on his back while climbing a pole in 1971.)

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

